IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 25, 2008
                                     No. 07-10730
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

RAMON DEL CAMPO

                                                  Plaintiff-Appellant

v.

CARGILL MEAT PACKING

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:07-CV-102


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Ramon Del Campo has applied for leave to proceed in forma pauperis (IFP)
in this appeal from the dismissal of his civil rights complaint. Del Campo also
seeks appointment of counsel on appeal.
       “Under 28 U.S.C. § 1915(a), a federal court may refuse to certify an appeal
for in forma pauperis status if it is not taken in good faith.” Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983). Del Campo’s IFP motion is construed as a
challenge of the district court’s refusal to certify his appeal. See Baugh v.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-10730

Taylor, 117 F.3d 197, 202 (5th Cir. 1997). The court’s inquiry into whether the
appeal is taken in good faith “is limited to whether the appeal involves legal
points arguable on their merits (and therefore not frivolous).”     Id. at 220
(quotation marks omitted). Del Campo provides no legal argument to show that
he presented any claim on which the federal district court could have granted
him relief under the alleged facts.
      The motion for leave to proceed IFP on appeal is denied. Del Campo has
shown no exceptional circumstances that warrant an appointment. Del Campo’s
motion for appointment of counsel is denied. Del Campo’s appeal is without
arguable merit, and is dismissed as frivolous. See 5TH CIR. R. 42.2; Baugh, 117
F.3d at 202 n. 24.

    IFP DENIED; APPOINTMENT OF COUNSEL DENIED; APPEAL
DISMISSED.




                                      2